Name: Commission Directive 2010/33/EU of 21Ã May 2010 correcting the Spanish version of Council Directive 2001/112/EC relating to fruit juices and certain similar products intended for human consumption
 Type: Directive
 Subject Matter: food technology;  health;  consumption;  beverages and sugar
 Date Published: 2010-05-22

 22.5.2010 EN Official Journal of the European Union L 126/23 COMMISSION DIRECTIVE 2010/33/EU of 21 May 2010 correcting the Spanish version of Council Directive 2001/112/EC relating to fruit juices and certain similar products intended for human consumption THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2001/112/EC of 20 December 2001 relating to fruit juices and certain similar products intended for human consumption (1), and in particular Article 7 thereof, Whereas: (1) Following the adoption, on 14 August 2009, of Commission Directive 2009/106/EC (2) which amended Council Directive 2001/112/EC, Annex V of the latter Directive now contains an error in the Spanish language version, which needs to be corrected. The other language versions are not affected. (2) Directive 2001/112/EC should therefore be corrected accordingly. (3) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Concerns only the Spanish version. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive, by 1 January 2011 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 10, 12.1.2002, p. 58. (2) OJ L 212, 15.8.2009, p. 42.